Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Corey Smith on 3/17/2022.
The application has been amended as follows: 
1. (Currently Amended) A filter for e-vaping, comprising: 
a contained filter material including, 
one or more portions of a filter material, the one or more portions defining interstices running through a longitudinal length of the contained filter material, the interstices being configured to allow an airflow to pass through the longitudinal length of the contained filter material, and 
at least one first consumable substance infused within the filter material, the at least one first consumable substance including at least one of nicotine, at least one first flavorant, a pre-vapor formulation, a sub-combination thereof, or a combination thereof, the filter material including more than 98% alpha-cellulose, 0.01% to 2% ash and a remainder hemicellulose, the alpha-cellulose being one of a tobacco cellulose or both a non-tobacco plant-based cellulose and the tobacco cellulose.

15. (Currently Amended) A device, comprising: 
at least one first section including, 
an airflow passage, 
a first reservoir configured to contain at least a first pre-vapor formulation, 

a filter in communication with the airflow passage, the filter being downstream of the heater, the filter including, 
a contained filter material including one or more portions of a filter material, the one or more portions defining interstices running through a longitudinal length of the contained filter material, the interstices being configured to allow an airflow to pass through the longitudinal length of the contained filter material, the filter material including more than 98% alpha-cellulose, 0.01% to 2% ash and a remainder hemicellulose, the alpha-cellulose being one of a tobacco cellulose or both a non-tobacco plant-based cellulose and the tobacco cellulose, and 
at least one first consumable substance infused within the filter material, the at least one first consumable substance including at least one of nicotine, at least one first flavorant, a pre-vapor formulation, a sub-combination thereof, or a combination thereof.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The above Examiner’s Amendment put the claimed invention in condition for allowance .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/            Examiner, Art Unit 1747